Fitzgerald, J.
(dissenting). This Court today decides that the power of eminent domain permits the taking of private property with the object of transferring it to another private party for the purpose of constructing and operating a factory, on the ground that the employment and other economic benefits of this privately operated industrial facility are such as to satisfy the "public use” requirement for the exercise of eminent domain power. Because I believe the proposed condemnation clearly exceeds the government’s authority to take private property through the power of eminent domain, I dissent.
I
In the spring of 1980, General Motors Corporation informed the City of Detroit that it would close its Cadillac and Fisher Body plants located within the city in 1983. General Motors offered to build an assembly complex in the city, if a suitable site could be found. General Motors set four criteria for the approval of a site: an area of between 450 and 500 acres; a rectangular shape (3/4 mile by 1 mile); access to a long-haul railroad line; and access to the freeway system. The city evaluated a number of potential sites and eventually made an in-depth study of nine sites. Eight of the sites were *637found not to be feasible,1 and the ninth, with which we are concerned, was recommended. It occupies approximately 465 acres in the cities of Detroit and Hamtramck.2 A plan was developed to acquire the site, labeled the Central Industrial Park, under the Economic Development Corporations Act, 1974 PA 338.3 As authorized by the statute, the project plan contemplated the use of condemnation to acquire at least some of the property within the site.
This action was brought by several residents faced with the loss of their property to condemnation as part of the project. After an expedited trial on the merits, the circuit court entered judgment for the defendants,4 the effect of which is to allow the pending condemnation actions under the Michigan "quick take” statute, 1980 PA 87,5 to proceed.
We granted the plaintiffs’ application for leave to appeal prior to decision by the Court of Appeals and on January 29, 1981, issued an injunction prohibiting the city from proceeding with certain aspects of the condemnations pending decision in this case.
On this appeal, the plaintiffs do not challenge the city’s compliance with the applicable statutes. Nor do they seek review of the circuit court’s finding that the city did not abuse its discretion in *638the selection of the Central Industrial Park site over the possible alternative sites that it had studied. Rather, the appeal is limited to the plaintiffs’ claims that acquisition of the site through condemnation is illegal as the taking of private property for private use, and that the circuit court erred in ruling that cultural, social, and historical institutions are not protected by the Michigan Environmental Protection Act, 1970 PA 127.6
The majority rejects both claims. I concur with the discussion of the environmental protection act issue, but disagree with the analysis of the eminent domain question.
II
The city attaches great importance to the explicit legislative findings in the Economic Development Corporations Act that unemployment is a serious problem and that it is necessary to encourage industry in order to revitalize the economy of this state7 and to the legislative declaration that the use of eminent domain power pursuant to a project under the act, "shall be considered necessary for public purposes and for the benefit of the public”.8 It is undeniable that such legislative pronouncements are entitled to great deference. *639However, determination whether a taking is for a public or a private use is ultimately a judicial question. E.g., Lakehead Pipe Line Co v Dehn, 340 Mich 25, 39-40; 64 NW2d 903 (1954); Cleveland v City of Detroit, 322 Mich 172, 179; 33 NW2d 747 (1948). Through the years, this Court has not hesitated to declare takings authorized by statute not to be for public use in appropriate cases. E.g, Shizas v City of Detroit, 333 Mich 44; 52 NW2d 589 (1952); Berrien Springs Water-Power Co v Berrien Circuit Judge, 133 Mich 48; 94 NW 379 (1903). This is as it must be, since if a legislative declaration on the question of public use Were conclusive, citizens could be subjected to the most outrageous confiscation of property for the benefit of other private interests without redress. Thus, while mindful of the expression of the legislative view of the appropriateness of using the eminent domain power in the circumstances of this case, this Court has the responsibility to determine whether the authorization is lawful.
Our role was well stated by Justice Cooley in "A Treatise on the Constitutional Limitations”. Writing subsequent to the Court’s decision in People ex rel Detroit and Howell R Co v Salem Twp Board, 20 Mich 452 (1870), he noted:
"The question what is a public use is always one of law. Deference will be paid to the legislative judgment, as expressed in enactments providing for an appropriation of property, but it will not be conclusive.” 2 Cooley, Constitutional Limitations (8th ed), p 1141.
III
Our approval of the use of eminent domain power in this case takes this state into a new *640realm of takings of private property; there is simply no precedent for this decision in previous Michigan cases. There were several early cases in which there was an attempt to transfer property from one private owner to another through the condemnation power pursuant to express statutory authority. Board of Health v Van Hoesen, 87 Mich 533; 49 NW 894 (1891); Ryerson v Brown, 35 Mich 333 (1877). In each case, the proposed taking was held impermissible.
The city places great reliance on a number of slum clearance cases here and elsewhere in which it has been held that the fact that the property taken is eventually transferred to private parties does not defeat a claim that the taking is for a public use. Eg., In re Slum Clearance, 331 Mich 714; 50 NW2d 340 (1951); Ellis v Grand Rapids, 257 F Supp 564 (WD Mich, 1966). Despite the superficial similarity of these cases to the instant one based on the ultimate disposition of the property, these decisions do not justify the condemnation proposed by the city.9 The public purpose that has been found to support the slum clearance cases is the benefit to the public health and welfare that arises from the elimination of existing blight, even though the ultimate disposition of the property will benefit private interests. As we said in In re Slum Clearance, supra:
"It seems to us that the public purpose of slum clearance is in any event the one controlling purpose of the condemnation. The jury were not asked to decide any necessity to condemn the parcels involved for any purpose of resale, but only for slum clearance. * * *
"* * * [T]he resale [abating part of the cost of clear*641anee] is not a primary purpose and is incidental and ancillary to the primary and real purpose of clearance.” 331 Mich 720.10 (Emphasis original.)
However, in the present case the transfer of the property to General Motors after the condemnation cannot be considered incidental to the taking. It is only through the acquisition and use of the property by General Motors that the "public purpose” of promoting employment can be achieved. Thus, it is the economic benefits of the project that are incidental to the private use of the property.
The city also points to decisions that have found the objective of economic development to be a sufficient "public purpose” to support the expenditure of public funds in aid of industry. Advisory Opinion on Constitutionality of 1975 PA 301, 400 Mich 270; 254 NW2d 528 (1977); City of Gaylord v Gaylord City Clerk, 378 Mich 273; 144 NW2d 460 (1966). What constitutes a public purpose in a context of governmental taxing and spending power cannot be equated with the use of that term in connection with eminent domain powers. The potential risk of abuse in the use of eminent domain power is clear. Condemnation places the burden of aiding industry on. the few, who are likely to have limited power to protect themselves from the excesses of legislative enthusiasm for the promotion of industry. The burden of taxation is *642distributed on the great majority of the population, leading to a more effective check on improvident use of public funds.
IV
The courts of other states have occasionally dealt with proposals to use condemnation to transfer property from one set of private owners to others, justified on the ground that the resulting economic benefits provide the requisite public use or public purpose. Some decisions have upheld the use of eminent domain powers on that basis;11 others have found the proposed taking to exceed the power of the government to take private property.12 While these cases are instructive, they are not controlling of the disposition of this case. Each is presented against the background of a particular state’s constitutional and statutory framework. The peculiar facts of the development projects involved also make it difficult to compare them *643with the present case. In addition, each is decided in the context of that state’s body of case law which may have given either a broad or a narrow interpretation to the term "public use”.
Despite the limited value of decisions in other states, several points can be made. First, while it is difficult and perhaps futile to categorize individual states as utilizing a "broad” or "narrow” interpretation of "public use” for condemnation purposes,13 Michigan law seems most consistent with that of states that give a more limited construction to the term. While our decisions have sometimes used the phrase "public purpose” (a phrase often associated with a broad interpretation), the result of our decisions has been to limit the eminent domain power to situations in which direct governmental use is to be made of the land or in which the private recipient will use it to serve the public. The slum clearance cases are really the only significant départure from these principles, and, as noted above, those decisions have been sustained only because of the conclusion that the clearing of a blighted area is a public use. In this respect, the scope of "public use” in Michigan is quite similar to that in states that have rejected development projects on the theory that they would improve general economic conditions. City of Owensboro v McCormick, 581 SW2d 3 (Ky, 1979); Karesh v City Council of the City of Charleston, 271 SC 339; 247 SE2d 342 (1978). Certainly, we have never sustained the use of eminent domain power solely because of the economic benefits of development as have cases that allowed condemnation in similar circumstances. Prince George’s County v Collington Crossroads, Inc, 275 Md 171, 190-191; 339 A2d *644278, 288 (1975); City of Minneapolis v Wurtele, 291 NW2d 386, 390 (Minn, 1980).14
Second, it is worth noting that the Maryland and Minnesota cases cited above are distinguishable in that in each it was the governmental unit that selected the site in question for commercial or industrial development. By contrast, the project before us was initiated by General Motors Corporation’s solicitation of the city for its aid in locating a factory site.
V
The majority relies on the principle that the concept of public use is an evolving one; however, I cannot believe that this evolution has eroded our historic protection against the taking of private property for private use to the degree sanctioned by this Court’s decision today. The decision that the prospect of increased employment, tax revenue, and general economic stimulation makes a taking of private property for transfer to another private party sufficiently "public” to authorize the use of the power of eminent domain means that there is virtually no limit to the use of condemnation to aid private businesses. Any business enterprise produces benefits to society at large. Now that we have authorized local legislative bodies to decide that a different commercial or industrial use of property will produce greater public benefits than its present use, no homeowner’s, merchant’s or manufacturer’s property, however productive or valuable to its owner, is immune from condemnation for the benefit of other private interests that *645will put it to a "higher” use.15 As one prominent commentator has written:
"It often happens that the erection of a large factory will be of more benefit to the whole community in which it is planned to build it than any strictly public improvement which the inhabitants of the place could possibly undertake; but even if the plan was blocked by the refusal of the selfish owner of a small but necessary parcel of land to part with it at any price, the public mind would instinctively revolt at any attempt to take such land by eminent domain.” 2A Nichols, Eminent Domain (rev 3d ed), § 7.61[1].
The condemnation contemplated in the present action goes beyond the scope of the power of eminent domain in that it takes private property for private use. I would reverse the judgment of the circuit court.
Ryan, J., concurred with Fitzgerald, J.

 Indeed, according to the Draft Environmental Impact Statement prepared by the city, none of the other eight sites studied met even the four basic criteria specified by General Motors.


 Although approximately 145 of the 465 acres of the project lie within the City of Hamtramck, this case involves only the portion of the project located in Detroit.


 MCL 125.1601-125.1627; MSA 5.3520(1)-5.3520(27).


 Actually there are two defendants, the city and its economic development corporation organized pursuant to 1974 PA 338. However, under that statute it is the municipality that exercises the eminent domain power within the project. MCL 125.1622; MSA 5.3520(22).


 MCL 213.51-213.77; MSA 8.265(1)-8.265(27).


 MCL 691.1201-691.1207; MSA 14.528(201)-14.528(207).


 MCL 125.1602; MSA 5.3520(2).
The majority relies heavily on § 2 of the Economic Development Corporations Act to justify its conclusion. While § 2 undoubtedly encompasses the situation before us, we agree with Justice Cooley’s statement:
"Nor is it in the power of the legislature to bind individuals by a recital of facts in a statute, to be used as evidence against the parties interested. A recital of facts in the preamble of a statute may perhaps be evidence, where it relates to matters of a public nature, as that riots or disorders exist in a certain part of the country; but where the facts concern the rights of individuals, the legislature cannot adjudicate upon them.” 1 Cooley, Constitutional Limitations (8th ed), p 194.


 MCL 125.1622; MSA 5.3520(22).


 The city did not proceed under the urban renewal statutes that were the basis for the earlier decisions, and it has never sought to justify the taking of the land for this project on the ground that the area is a "slum” or "blighted” area.


 See also Ellis v Grand Rapids, supra:
"Therefore, it is obvious that the private uses which will finally be involved after a redevelopment project has been implemented are of an incidental or ancillary character, and that of paramount importance is the established public purpose of beautification and redevelopment. Once this primary purpose has been established, it is generally irrelevant what incidental or secondary purposes are involved.
"Once the area has been reclaimed and cleared, and is available for development, the public purpose has been fulfilled.” 257 F Supp 571.


 Prince George’s County v Collington Crossroads, Inc, 275 Md 171; 339 A2d 278 (1975), involved an attempt by a county to condemn land for an industrial park along major highways. In City of Minneapolis v Wurtele, 291 NW2d 386 (Minn, 1980), the city council designated a portion of the downtown area as a "development district” pursuant to statutory authority. The city chose a developer for the project and sought to use condemnation to acquire the land.


 In City of Owensboro v McCormick, 581 SW2d 3 (Ky, 1979), the Supeme Court of Kentucky held unconstitutional an act authorizing a governmental unit to condemn private property in order to convey it through a local industrial development authority for private development for industrial and commercial purposes. The Supreme Judicial Court of Maine rendered an advisory opinion in Opinion of the Justices, 152 Me 440; 131 A2d 904 (1957), that the Legislature could not authorize a municipality to use the power of eminent domain to acquire private property for industrial development through transfer to other private enterprises. The use of eminent domain power to acquire land for a privately developed convention center was found impermissible in Karesh v City Council of the City of Charleston, 271 SC 339; 247 SE2d 342 (1978), and a plan for the use of condemnation to acquire land for an industrial development district was struck down in Hogue v Port of Seattle, 54 Wash 2d 799; 341 P2d 171 (1959).


 See generally 2A Nichols, Eminent Domain (rev 3d ed), § 7.2.


 In addition, the Minnesota court applied an extremely limited scope of review of the legislative decision regarding the existence of a public purpose. It would have reversed such a finding only on a showing of fraud or undue influence. 291 NW2d 390.


 It would be easy to sustain the proposed project because of its large size and the extent of the claimed benefits to flow from it. The estimate is that approximately 6150 persons would be employed in the factory itself, with the generation of substantial other employment, business activity, and tax revenue as a result. However, it must be remembered that the dislocations and other costs of the project are also massive. The project plan indicates that a total of 3438 persons will be displaced by the project, that it will require the destruction of 1176 structures, and that the cost of the project to the public sector will be nearly $200,000,000.